Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 10, 2019

The Court of Appeals hereby passes the following order:

A19A1857. ROBERT KYLE DOUGHERTY v. THE STATE.

      A jury found Robert Kyle Dougherty guilty of felony murder and other
offenses. After the trial court denied his motion for a new trial, Dougherty appealed
to this Court. After the appeal was docketed, Dougherty filed a motion to transfer the
case to the Supreme Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, Dougherty’s motion to transfer is hereby GRANTED, and
this appeal is TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/10/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.